Exhibit 10.2

LIBERTY GLOBAL, INC.

2005 INCENTIVE PLAN

(as Amended and Restated Effective June 7, 2013)

ARTICLE I

PURPOSE OF PLAN

1.1 Purpose. The purpose of the Plan is to promote the success of the Company by
providing a method whereby eligible employees of the Company and its
Subsidiaries may be awarded additional remuneration for services rendered and
encouraged to acquire shares of the Company, thereby increasing their
proprietary interest in the Company’s businesses, encouraging them to remain in
the employ of the Company or its Subsidiaries, and increasing their personal
interest in the continued success and progress of the Company and its
Subsidiaries. The Plan is also intended to aid in attracting Persons of
exceptional ability to become officers and employees of the Company and its
Subsidiaries. All Awards made under the Plan may be settled in Shares only.

1.2 Effective Date. The Plan was originally effective May 11, 2004 (the
“Effective Date”), was amended and restated effective as of March 9, 2005 with
respect to Awards made after that date, and was further amended and restated
effective as of March 8, 2006 and October 31, 2006. The Plan is hereby further
amended and restated effective as of June 7, 2013.

ARTICLE II

DEFINITIONS

2.1 Certain Defined Terms. Capitalized terms not defined elsewhere in the Plan
shall have the following meanings (whether used in the singular or plural):

“Act” means the U.K. Companies Act of 2006.

“Affiliate” of the Company means any corporation, partnership or other business
association that, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with the Company.

“Agreement” means a share option agreement, share appreciation rights agreement,
restricted shares agreement, share units agreement or an agreement evidencing
more than one type of Award, specified in Section 11.5, as any such Agreement
may be supplemented or amended from time to time.

“Approved Transaction” means any transaction in which the Board (or, if approval
of the Board is not required as a matter of law, the Shareholders) shall approve
(i) any consolidation or merger of the Company, or binding share exchange,
pursuant to which Shares of the Company would be changed or converted into or
exchanged for cash,



--------------------------------------------------------------------------------

securities, or other property (including pursuant to a scheme or arrangement
sanctioned by a court under section 899 of the Act), other than any such
transaction in which the Shareholders immediately prior to such transaction have
the same proportionate ownership of the shares of, and voting power with respect
to, the surviving corporation immediately after such transaction, (ii) any
merger, consolidation or binding share exchange to which the Company is a party
as a result of which the Persons who are Shareholders immediately prior thereto
have less than a majority of the combined voting power of the outstanding
capital shares of the Company ordinarily (and apart from the rights accruing
under special circumstances) having the right to vote in the election of
directors immediately following such merger, consolidation or binding share
exchange (including pursuant to a scheme or arrangement sanctioned by a court
under section 899 of the Act), (iii) the adoption of any plan or proposal for
the liquidation or dissolution of the Company, or (iv) any sale, lease, exchange
or other transfer (in one transaction or a series of related transactions) of
all, or substantially all, of the assets of the Company.

“Award” means a grant of Options, SARs, Restricted Shares, Share Units, and/or
Performance Awards under the Plan.

“Board” means the Board of Directors of the Company.

“Board Change” means, during any period of two consecutive years, individuals
who at the beginning of such period constituted the entire Board cease for any
reason to constitute a majority thereof unless the election, or the nomination
for election, of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, or any successor statute or statutes thereto. Reference to any specific
Code section shall include any successor section.

“Committee” means the committee of the Board appointed pursuant to Section 3.1
to administer the Plan.

“Company” means Liberty Global plc, a public limited company incorporated under
English law.

“Control Purchase” means any transaction (or series of related transactions) in
which (i) any person (as such term is defined in Sections 13(d)(3) and 14(d)(2)
of the Exchange Act), corporation or other entity (other than the Company, any
Subsidiary of the Company or any employee benefit plan sponsored by the Company
or any Subsidiary of the Company) shall purchase any Shares of the Company (or
securities convertible into Shares of the Company) for cash, securities or any
other consideration pursuant to a tender offer or exchange offer, without the
prior consent of the Board, or (ii) any person (as such term is so defined),
corporation or other entity (other than the Company, any Subsidiary of the
Company, any employee benefit plan sponsored by the Company or any Subsidiary of
the Company or any Exempt Person (as defined below)) shall become the
“beneficial owner” (as such term is defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of

 

2



--------------------------------------------------------------------------------

securities of the Company representing 20% or more of the combined voting power
of the then outstanding securities of the Company ordinarily (and apart from the
rights accruing under special circumstances) having the right to vote in the
election of directors (calculated as provided in Rule 13d-3(d) under the
Exchange Act in the case of rights to acquire the Company’s securities), other
than in a transaction (or series of related transactions) approved by the Board.
For purposes of this definition, “Exempt Person” means each of (a) the Chairman
of the Board, the President and each of the directors of the Liberty Global,
Inc. as of June 15, 2005, and (b) the respective family members, estates and
heirs of each of the Persons referred to in clause (a) above and any trust or
other investment vehicle for the primary benefit of any of such Persons or their
respective family members or heirs. As used with respect to any Person, the term
“family member” means the spouse, siblings and lineal descendants of such
Person.

“Disability” means the inability to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or which has lasted or can be expected to last
for a continuous period of not less than 12 months.

“Dividend Equivalents” means, with respect to Restricted Shares to be issued or
transferred at the end of the Restriction Period, to the extent specified by the
Committee only, an amount equal to all dividends and other distributions (or the
economic equivalent thereof) which are payable to Shareholders of record during
the Restriction Period on a like number and kind of Shares.

“Domestic Relations Order” means a domestic relations order as defined by the
Code or Title I of the U.S. Employee Retirement Income Security Act, or the
rules thereunder.

“Effective Date” has the meaning ascribed thereto in Section 1.2.

“Equity Security” shall have the meaning ascribed to such term in
Section 3(a)(11) of the Exchange Act, and an equity security of an issuer shall
have the meaning ascribed thereto in Rule 16a-1 promulgated under the Exchange
Act, or any successor Rule.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended from
time to time, or any successor statute or statutes thereto. Reference to any
specific Exchange Act section shall include any successor section.

“Fair Market Value” of a Share on any day means the last sale price (or, if no
last sale price is reported, the average of the high bid and low asked prices)
for a Share on such day (or, if such day is not a trading day, on the next
preceding trading day) as reported on the Nasdaq or, if not traded on the
Nasdaq, such other principal U.S. securities exchange for such security on the
date of determination. If for any day the Fair Market Value of a Share is not
determinable by any of the foregoing means, then the Fair Market Value for such
day shall be determined in good faith by the Committee on the basis of such
quotations and other considerations as the Committee deems appropriate.

 

3



--------------------------------------------------------------------------------

“Free Standing SAR” has the meaning ascribed thereto in Section 7.1.

“Holder” means a Person who has received an Award under the Plan.

“Nasdaq” means the Nasdaq Global Select Market.

“Nonqualified Stock Option” means a share option granted under Article VI.

“Option” means a Nonqualified Stock Option.

“Performance Award” means an Award made pursuant to Article X of the Plan to a
Holder that is subject to the attainment of one or more Performance Objectives.

“Performance Objective” means a standard established by the Committee to
determine in whole or in part whether a Performance Award shall be earned.

“Person” means an individual, corporation, limited liability company,
partnership, trust, incorporated or unincorporated association, joint venture or
other entity of any kind.

“Plan” means this Liberty Global, Inc. 2005 Incentive Plan, as amended, adopted
and assumed by the Company effective June [_], 2013.

“Restricted Shares” means Shares or the right to receive Shares, as the case may
be, awarded pursuant to Article VIII.

“Restriction Period” means a period of time beginning on the date of each Award
of Restricted Shares and ending on the Vesting Date with respect to such Award.

“Retained Distribution” has the meaning ascribed thereto in Section 8.3.

“SARs” means share appreciation rights, awarded pursuant to Article VII, with
respect to Shares.

“Share” means each or any (as the context may require) class of the Company’s
ordinary shares.

“Shareholder” means a holder of the ordinary or preference shares of the
Company, known as a “member” under English law.

“Share Unit Awards” has the meaning ascribed thereto in Section 9.1.

“Subsidiary” of a Person means any present or future subsidiary (as defined in
Section 424(f) of the Code) of such Person or any business entity in which such
Person owns, directly or indirectly, 50% or more of the voting, capital or
profits interests. An entity shall be deemed a subsidiary of a Person for
purposes of this definition only for such periods as the requisite ownership or
control relationship is maintained. For purposes of Section 5.1, a Subsidiary
shall additionally mean a subsidiary within the meaning of Section 1159 of the
Act.

 

4



--------------------------------------------------------------------------------

“Tandem SARs” has the meaning ascribed thereto in Section 7.1.

“Vesting Date,” with respect to any Restricted Shares awarded hereunder, means
the date on which such Restricted Shares cease to be subject to a risk of
forfeiture, as designated in or determined in accordance with the Agreement with
respect to such Award of Restricted Shares pursuant to Article VIII. If more
than one Vesting Date is designated for an Award of Restricted Shares, reference
in the Plan to a Vesting Date in respect of such Award shall be deemed to refer
to each part of such Award and the Vesting Date for such part.

ARTICLE III

ADMINISTRATION

3.1 Committee. The Plan shall be administered by the Compensation Committee of
the Board unless a different committee is subsequently appointed by the Board.
The Committee shall be comprised of not less than two Persons. The Board may
from time to time appoint members of the Committee in substitution for or in
addition to members previously appointed, may fill vacancies in the Committee
and may remove members of the Committee. The Committee shall select one of its
members as its chairman and shall hold its meetings at such times and places as
it shall deem advisable. A majority of its members shall constitute a quorum and
all determinations shall be made by a majority of such quorum. Any determination
reduced to writing and signed by all of the members shall be as fully effective
as if it had been made by a majority vote at a meeting duly called and held.

3.2 Powers. The Committee shall have full power and authority to grant to
eligible Persons Options under Article VI of the Plan, SARs under Article VII of
the Plan, Restricted Shares under Article VIII of the Plan, Share Units under
Article IX of the Plan and/or Performance Awards under Article X of the Plan, to
determine the terms and conditions (which need not be identical) of all Awards
so granted, to interpret the provisions of the Plan and any Agreements relating
to Awards granted under the Plan and to supervise the administration of the
Plan. The Committee in making an Award may provide for the granting or issuance
of additional, replacement or alternative Awards upon the occurrence of
specified events, including the exercise of the original Award. The Committee
shall have sole authority in the selection of Persons to whom Awards may be
granted under the Plan and in the determination of the timing, pricing and
amount of any such Award, subject only to the express provisions of the Plan. In
making determinations hereunder, the Committee may take into account the nature
of the services rendered by the respective employees, their present and
potential contributions to the success of the Company and its Subsidiaries, and
such other factors as the Committee in its discretion deems relevant.

3.3 Interpretation. The Committee is authorized, subject to the provisions of
the Plan, to establish, amend and rescind such rules and regulations as it deems
necessary or advisable for the proper administration of the Plan and to take
such other action in connection

 

5



--------------------------------------------------------------------------------

with or in relation to the Plan as it deems necessary or advisable. Each action
and determination made or taken pursuant to the Plan by the Committee, including
any interpretation or construction of the Plan, shall be final and conclusive
for all purposes and upon all Persons. No member of the Committee shall be
liable for any action or determination made or taken by him or her or the
Committee in good faith with respect to the Plan.

ARTICLE IV

SHARES SUBJECT TO THE PLAN

4.1 Number of Shares; Award Limits. Subject to the provisions of this Article
IV, the maximum number of Shares with respect to which Awards may be granted
during the term of the Plan shall be 50 million Shares; provided, however, that
the maximum number of class B ordinary shares, nominal value $0.01 per share, of
the Company (the “Class B Shares”) with respect to which Awards may be so
granted during the term of the Plan shall be 25 million Shares. Shares issued
pursuant to the Plan shall be fully paid and, to the extent permitted by the
laws of England and Wales, will be made available from Shares acquired by or
gifted to the Company, newly allotted and issued Shares, or Shares acquired by
or issued or gifted to the trustees of an employee benefit trust established in
connection with the Plan. The Shares subject to (i) any Award granted under the
Plan that shall expire, terminate or be annulled for any reason without having
been exercised (or considered to have been exercised as provided in
Section 7.2), and (ii) any Award of Restricted Shares or Share Units that shall
be forfeited prior to becoming vested (provided that the Holder received no
benefits of ownership of such Restricted Shares or Share Units other than voting
rights and the accumulation of Retained Distributions and unpaid Dividend
Equivalents that are likewise forfeited) shall again be available for purposes
of the Plan. Except for Awards described in Section 11.1, and subject to
adjustment from time to time as provided in Section 4.2, (i) no Person may be
granted in any calendar year Awards covering more than 4 million Shares, and
(ii) no Person may be granted in any calendar year Awards covering more than
2 million Shares of Class B Shares.

4.2 Adjustments. If the Company subdivides its outstanding Shares into a greater
number of Shares (by Share dividend, Share split, reclassification, alteration
of capital, capitalization of profits, bonus issue or otherwise) or combines its
outstanding Shares into a smaller number of Shares (by reverse Share split,
reclassification, or otherwise) or if the Committee determines that there is any
variation in the share capital of the Company or that there is any Share
dividend, extraordinary cash dividend, alteration of capital, capitalization of
profits, bonus issue, reclassification, recapitalization, reorganization,
split-up, spin-off, combination, exchange of Shares, warrants or rights offering
to purchase any class of Shares or other similar corporate event (including
compromises or arrangements sanctioned by a court under section 899 of the Act,
mergers or consolidations, other than those which constitute Approved
Transactions, adjustments with respect to which shall be governed by
Section 11.1(b)) affects any class of Shares so that an adjustment is required
to preserve the benefits or potential benefits intended to be made available
under the Plan, then the Committee, in its sole discretion and in such manner as
the Committee may deem equitable and appropriate, may make such adjustments to
any or all of (i) the number and kind of Shares which thereafter may be awarded,
optioned or otherwise made subject to the benefits contemplated by the Plan,
(ii) the number and kind of Shares subject to outstanding Awards, and (iii) the
purchase or exercise price and the relevant

 

6



--------------------------------------------------------------------------------

appreciation base with respect to any of the foregoing, provided, however, that
the number of Shares subject to any Award shall always be a whole number.
Notwithstanding the foregoing, if all Shares of any class of Shares are
redeemed, then each outstanding Award shall be adjusted to substitute for the
Shares subject thereto the kind and amount of cash, securities or other assets
issued or paid in the redemption of the equivalent number of Shares of such
class of Shares and otherwise the terms of such Award, including, in the case of
Options or similar rights, the aggregate exercise price, and, in the case of
Free Standing SARs, the aggregate base price, shall remain constant before and
after the substitution (unless otherwise determined by the Committee and
provided in the applicable Agreement).

ARTICLE V

ELIGIBILITY

5.1 General. The Persons who shall be eligible to participate in the Plan and to
receive Awards under the Plan shall, subject to Section 5.2, be such Persons who
are employees (including officers and directors) of the Company or its
Subsidiaries as the Committee shall select. Awards may be made to employees who
hold or have held Awards under the Plan or any similar or other awards under any
other plan of the Company or any of its Affiliates.

5.2 Ineligibility. No member of the Committee, while serving as such, shall be
eligible to receive an Award.

ARTICLE VI

STOCK OPTIONS

6.1 Grant of Options. Subject to the limitations of the Plan, the Committee
shall designate from time to time those eligible Persons to be granted Options,
the time when each Option shall be granted to such eligible Persons, the class
and number of Shares subject to such Option, and, subject to Section 6.2, the
purchase price of the Shares subject to such Option.

6.2 Option Price. The price at which Shares may be purchased upon exercise of an
Option shall be fixed by the Committee and may be no less than the Fair Market
Value of the Shares subject to the Option as of the date the Option is granted.

6.3 Term of Options. Subject to the provisions of the Plan with respect to
death, retirement and termination of employment, the term of each Option shall
be for such period as the Committee shall determine as set forth in the
applicable Agreement.

6.4 Exercise of Options. An Option granted under the Plan shall become (and
remain) exercisable during the term of the Option to the extent provided in the
applicable Agreement and the Plan and, unless the Agreement otherwise provides,
may be exercised to the extent exercisable, in whole or in part, at any time and
from time to time during such term; provided, however, that subsequent to the
grant of an Option, the Committee, at any time before complete termination of
such Option, may accelerate the time or times at which such Option may be
exercised in whole or in part (without reducing the term of such Option).

 

7



--------------------------------------------------------------------------------

6.5 Manner of Exercise.

(a) Form of Payment. An Option shall be exercised by written notice to the
Company upon such terms and conditions as the Agreement may provide and in
accordance with such other procedures for the exercise of Options as the
Committee may establish from time to time. The method or methods of payment of
the purchase price for the Shares to be purchased upon exercise of an Option and
of any amounts required by Section 11.9 shall be determined by the Committee and
may consist of (i) cash, (ii) check, (iii) promissory note (subject to the Act
and other applicable law), (iv) the withholding of Shares of the applicable
class of Shares issuable upon such exercise of the Option, (v) the delivery,
together with a properly executed exercise notice, of irrevocable instructions
to a broker to deliver promptly to the Company the amount of sale or loan
proceeds required to pay the purchase price (subject to the Act and other
applicable law), or (vi) any combination of the foregoing methods of payment, or
such other consideration and method of payment as may be permitted for the
issuance of Shares under the Act. The permitted method or methods of payment of
the amounts payable upon exercise of an Option, if other than in cash, shall be
set forth in the applicable Agreement and may be subject to such conditions as
the Committee deems appropriate.

(b) Value of Shares. Unless otherwise determined by the Committee and provided
in the applicable Agreement, Shares of any class of Shares delivered in payment
of all or any part of the amounts payable in connection with the exercise of an
Option, and Shares of any class of Shares withheld for such payment, shall be
valued for such purpose at their Fair Market Value as of the exercise date.

(c) Issuance of Shares. The Company shall effect the transfer of the Shares
purchased under the Option as soon as practicable after the exercise thereof and
payment in full of the purchase price therefor and of any amounts required by
Section 11.9, and within a reasonable time thereafter, such transfer shall be
evidenced on the books of the Company. Unless otherwise determined by the
Committee and provided in the applicable Agreement, (i) no Holder or other
Person exercising an Option shall have any of the rights of a Shareholder with
respect to Shares subject to an Option granted under the Plan until due exercise
and full payment has been made, and (ii) no adjustment shall be made for cash
dividends or other rights for which the record date is prior to the date of such
due exercise and full payment.

6.6 Nontransferability. Unless otherwise determined by the Committee and
provided in the applicable Agreement, Options shall not be transferable other
than by will or the laws of descent and distribution or pursuant to a Domestic
Relations Order, and, except as otherwise required pursuant to a Domestic
Relations Order, Options may be exercised during the lifetime of the Holder
thereof only by such Holder (or his or her court-appointed legal
representative).

 

8



--------------------------------------------------------------------------------

ARTICLE VII

SARS

7.1 Grant of SARs. Subject to the limitations of the Plan, SARs may be granted
by the Committee to such eligible Persons in such numbers, with respect to any
specified class of Shares, and at such times during the term of the Plan as the
Committee shall determine. A SAR may be granted to a Holder of an Option
(hereinafter called a “related Option”) with respect to all or a portion of the
Shares subject to the related Option (a “Tandem SAR”) or may be granted
separately to an eligible employee (a “Free Standing SAR”). Subject to the
limitations of the Plan, SARs shall be exercisable in whole or in part upon
notice to the Company upon such terms and conditions as are provided in the
Agreement.

7.2 Tandem SARs. A Tandem SAR may be granted either concurrently with the grant
of the related Option or at any time thereafter prior to the complete exercise,
termination, expiration or cancellation of such related Option. Tandem SARs
shall be exercisable only at the time and to the extent that the related Option
is exercisable (and may be subject to such additional limitations on
exercisability as the Agreement may provide) and in no event after the complete
termination or full exercise of the related Option. Upon the exercise or
termination of the related Option, the Tandem SARs with respect thereto shall be
canceled automatically to the extent of the number of Shares with respect to
which the related Option was so exercised or terminated. Subject to the
limitations of the Plan, upon the exercise of a Tandem SAR and unless otherwise
determined by the Committee and provided in the applicable Agreement, (i) the
Holder thereof shall be entitled to receive, for each of the applicable classes
of Shares with respect to which the Tandem SAR is being exercised, consideration
(in the form determined as provided in Section 7.4) equal in value to the excess
of the Fair Market Value of a Share of the applicable class of Shares with
respect to which the Tandem SAR was granted on the date of exercise over the
related Option purchase price per Share, and (ii) the related Option with
respect thereto shall be canceled automatically to the extent of the number of
Shares with respect to which the Tandem SAR was so exercised.

7.3 Free Standing SARs. Free Standing SARs shall be exercisable at the time, to
the extent and upon the terms and conditions set forth in the applicable
Agreement. The base price of a Free Standing SAR may be no less than the Fair
Market Value of the Shares with respect to which the Free Standing SAR was
granted as of the date the Free Standing SAR is granted. Subject to the
limitations of the Plan, upon the exercise of a Free Standing SAR and unless
otherwise determined by the Committee and provided in the applicable Agreement,
the Holder thereof shall be entitled to receive from the Company, for each Share
with respect to which the Free Standing SAR is being exercised, consideration
(in the form determined as provided in Section 7.4) equal in value to the excess
of the Fair Market Value of a Share with respect to which the Free Standing SAR
was granted on the date of exercise over the base price per Share of such Free
Standing SAR.

7.4 Consideration. The consideration to be received upon the exercise of a SAR
by the Holder shall be paid in the applicable class of Shares with respect to
which the SAR was granted (valued at Fair Market Value on the date of exercise
of such SAR). No fractional Shares shall be issuable upon exercise of a SAR, and
unless otherwise provided in the applicable Agreement, the Holder will receive
cash in lieu of any fractional Shares. Unless the Committee shall otherwise
determine, to the extent a Free Standing SAR is exercisable, it will be
exercised automatically on its expiration date.

 

9



--------------------------------------------------------------------------------

7.5 Limitations. The applicable Agreement may provide for a limit on the amount
payable to a Holder upon exercise of SARs at any time or in the aggregate, for a
limit on the time periods during which a Holder may exercise SARs, and for such
other limits on the rights of the Holder and such other terms and conditions of
the SAR, including a condition that the SAR may be exercised only in accordance
with rules and regulations adopted from time to time, as the Committee may
determine. Unless otherwise so provided in the applicable Agreement, any such
limit relating to a Tandem SAR shall not restrict the exercisability of the
related Option. Such rules and regulations may govern the right to exercise SARs
granted prior to the adoption or amendment of such rules and regulations as well
as SARs granted thereafter.

7.6 Exercise. For purposes of this Article VII, the date of exercise of a SAR
shall mean the date on which the Company shall have received notice from the
Holder of the SAR of the exercise of such SAR (unless otherwise determined by
the Committee and provided in the applicable Agreement).

7.7 Nontransferability. Unless otherwise determined by the Committee and
provided in the applicable Agreement, (i) SARs shall not be transferable other
than by will or the laws of descent and distribution or pursuant to a Domestic
Relations Order, and (ii) except as otherwise required pursuant to a Domestic
Relations Order, SARs may be exercised during the lifetime of the Holder thereof
only by such Holder (or his or her court-appointed legal representative).

ARTICLE VIII

RESTRICTED SHARES

8.1 Grant. Subject to the limitations of the Plan, the Committee shall designate
those eligible Persons to be granted Awards of Restricted Shares, shall
determine the time when each such Award shall be granted, shall determine
whether Shares covered by Awards of Restricted Shares will be issued or
transferred at the beginning or the end of the Restriction Period and whether
Dividend Equivalents will be paid during the Restriction Period in the event the
applicable class of Shares are to be issued or transferred at the end of the
Restriction Period, and shall designate (or set forth the basis for determining)
the Vesting Date or Vesting Dates for each Award of Restricted Shares, and may
prescribe other restrictions, terms and conditions applicable to the vesting of
such Restricted Shares in addition to those provided in the Plan. The Committee
shall determine the price to be paid by the Holder for the Restricted Shares;
provided, however, that the issuance of Restricted Shares shall be made for at
least the minimum consideration necessary to permit such Restricted Shares to be
deemed fully paid. All determinations made by the Committee pursuant to this
Section 8.1 shall be specified in the Agreement.

8.2 Issuance of Restricted Shares at Beginning of the Restriction Period. If
Shares of the applicable class of Shares are issued or transferred at the
beginning of the Restriction Period, the Share certificate or certificates
representing such Restricted Shares shall be registered in

 

10



--------------------------------------------------------------------------------

the name of the Holder to whom such Restricted Shares shall have been awarded.
During the Restriction Period, certificates representing the Restricted Shares
and any securities constituting Retained Distributions shall bear a restrictive
legend to the effect that ownership of the Restricted Shares (and such Retained
Distributions), and the enjoyment of all rights appurtenant thereto, are subject
to the restrictions, terms and conditions provided in the Plan and the
applicable Agreement. Such certificates shall remain in the custody of the
Company or its designee, and the Holder shall deposit with the custodian share
powers or other instruments of assignment, each endorsed in blank, so as to
permit transfer to any employee benefit trust established by the Company or its
Subsidiary or to such other entity or employee, as determined by the Committee
in its sole discretion, of all or any portion of the Restricted Shares and any
securities constituting Retained Distributions that shall be forfeited or
otherwise not become vested in accordance with the Plan and the applicable
Agreement.

8.3 Restrictions. Restricted Shares issued or transferred at the beginning of
the Restriction Period shall constitute issued and outstanding Shares of the
applicable class of Shares for all corporate purposes. The Holder will have the
right to vote such Restricted Shares, to receive and retain such dividends and
distributions, as the Committee may designate, paid or distributed on such
Restricted Shares, and to exercise all other rights, powers and privileges of a
Holder of Shares of the applicable class of Shares with respect to such
Restricted Shares; except, that, unless otherwise determined by the Committee
and provided in the applicable Agreement, (i) the Holder will not be entitled to
delivery of the Share certificate or certificates representing such Restricted
Shares until the Restriction Period shall have expired and unless all other
vesting requirements with respect thereto shall have been fulfilled or waived;
(ii) the Company or its designee will retain custody of the Share certificate or
certificates representing the Restricted Shares during the Restriction Period as
provided in Section 8.2; (iii) other than such dividends and distributions as
the Committee may designate, the Company or its designee may retain custody of
all distributions (“Retained Distributions”) made or declared with respect to
the Restricted Shares (and such Retained Distributions will be subject to the
same restrictions, terms and vesting, and other conditions as are applicable to
the Restricted Shares) until such time, if ever, as the Restricted Shares with
respect to which such Retained Distributions shall have been made, paid or
declared shall have become vested, and such Retained Distributions shall not
bear interest or be segregated in a separate account; (iv) the Holder may not
sell, assign, transfer, pledge, exchange, encumber or dispose of the Restricted
Shares or any Retained Distributions or his or her interest in any of them
during the Restriction Period; and (v) a breach of any restrictions, terms or
conditions provided in the Plan or established by the Committee with respect to
any Restricted Shares or Retained Distributions will cause a forfeiture of such
Restricted Shares and any Retained Distributions with respect thereto.

8.4 Issuance of Shares at End of the Restriction Period. Restricted Shares
issued at the end of the Restriction Period shall not constitute issued and
outstanding Shares of the applicable class of Shares, and the Holder shall not
have any of the rights of a Shareholder with respect to the Shares covered by
such an Award of Restricted Shares, in each case until such Shares shall have
been transferred to the Holder at the end of the Restriction Period. If and to
the extent that Shares are to be issued or transferred at the end of the
Restriction Period, the Holder shall be entitled to receive Dividend Equivalents
with respect to the Shares covered thereby either (i) during the Restriction
Period or (ii) in accordance with the rules applicable to Retained
Distributions, as the Committee may specify in the Agreement.

 

11



--------------------------------------------------------------------------------

8.5 Completion of Restriction Period. On the Vesting Date with respect to each
Award of Restricted Shares and the satisfaction of any other applicable
restrictions, terms and conditions, (i) all or the applicable portion of such
Restricted Shares shall become vested and (ii) any Retained Distributions and
any unpaid Dividend Equivalents with respect to such Restricted Shares shall
become vested to the extent that the Restricted Shares related thereto shall
have become vested, in accordance with the terms of the applicable Agreement.
Any such Restricted Shares, Retained Distributions and any unpaid Dividend
Equivalents that shall not become vested shall be forfeited and cancelled or
deposited in an employee benefit trust established by the Company or its
Subsidiary or to such other entity or employee as determined by the Committee,
and the Holder shall not thereafter have any rights (including dividend and
voting rights) with respect to such Restricted Shares, Retained Distributions
and any unpaid Dividend Equivalents that shall have been so forfeited. The
Committee may, in its discretion, provide that the delivery of any Restricted
Shares, Retained Distributions and unpaid Dividend Equivalents that shall have
become vested Share Unit under this Article VIII, shall be deferred until such
date or dates as the recipient may elect. Any election of a recipient pursuant
to the preceding sentence shall be filed in writing with the Committee in
accordance with such rules and regulations, including any deadline for the
making of such an election, as the Committee may provide, and shall be made in
compliance with Section 409A of the Code.

ARTICLE IX

SHARE UNITS

9.1 Grant. In addition to granting Awards of Options, SARs and Restricted
Shares, the Committee shall, subject to the limitations of the Plan, have
authority to grant to eligible Persons Awards of Share Units which may be in the
form of Shares of any specified class of Shares or units, the value of which is
based, in whole or in part, on the Fair Market Value of the Shares of any
specified class of Shares. Subject to the provisions of the Plan, including any
rules established pursuant to Section 9.2, Awards of Share Units shall be
subject to such terms, restrictions, conditions, vesting requirements and
payment rules as the Committee may determine in its discretion, which need not
be identical for each Award. The determinations made by the Committee pursuant
to this Section 9.1 shall be specified in the applicable Agreement.

9.2 Rules. The Committee may, in its discretion, establish any or all of the
following rules for application to an Award of Share Units:

(a) Any Shares which are part of an Award of Share Units may not be assigned,
sold, transferred, pledged or otherwise encumbered prior to the date on which
the Shares are issued or, if later, the date provided by the Committee at the
time of the Award.

(b) Such Awards may provide for the payment of cash consideration by the Person
to whom such Award is granted or provide that the Award, and any Shares to be
issued or transferred in connection therewith, shall be delivered without the
payment of cash consideration; provided, however, that the issuance of any
Shares in connection with an Award of Share Units shall be for at least the
minimum consideration necessary to permit such Shares to be deemed fully paid.

 

12



--------------------------------------------------------------------------------

(c) Awards of Share Units may provide for deferred payment schedules, vesting
over a specified period of employment, the payment (on a current or deferred
basis) of dividend equivalent amounts with respect to the number of Shares
covered by the Award, and elections by the employee to defer payment of the
Award or the lifting of restrictions on the Award, if any, provided that any
such deferrals shall comply with the requirements of Section 409A of the Code.

(d) In such circumstances as the Committee may deem advisable, the Committee may
waive or otherwise remove, in whole or in part, any restrictions or limitations
to which a Share Unit Award was made subject at the time of grant.

ARTICLE X

PERFORMANCE AWARDS

10.1 Designation as a Performance Award. The Committee shall have the right to
designate any Award of Options, SARs, Restricted Shares or Share Units as a
Performance Award.

10.2 Performance Objectives. The grant or vesting of a Performance Award shall
be subject to the achievement of Performance Objectives over a performance
period established by the Committee based upon one or more of the following
business criteria that apply to the Holder, one or more business units,
divisions or Subsidiaries of the Company or the applicable sector of the
Company, or the Company as a whole, and if so desired by the Committee, by
comparison with a peer group of companies: increased revenue; net income
measures (including income after capital costs and income before or after
taxes); Share price measures (including growth measures and total shareholder
return); price per Share; market share; earnings per Share (actual or targeted
growth); earnings before interest, taxes, depreciation, and amortization
(EBITDA); economic value added (or an equivalent metric); market value added;
debt to equity ratio; cash flow measures (including cash flow return on capital,
cash flow return on tangible capital, net cash flow and net cash flow before
financing activities); return measures (including return on equity, return on
average assets, return on capital, risk-adjusted return on capital, return on
investors’ capital and return on average equity); operating measures (including
operating income, funds from operations, cash from operations, after-tax
operating income; sales volumes, production volumes and production efficiency);
expense measures (including overhead cost and general and administrative
expense); margins; shareholder value; total shareholder return; proceeds from
dispositions; total market value and corporate values measures (including ethics
compliance, environmental and safety). Unless otherwise stated, such a
Performance Objective need not be based upon an increase or positive result
under a particular business criterion and could include, for example,
maintaining the status quo or limiting economic losses (measured, in each case,
by reference to specific business criteria). The Committee shall have the
authority to determine whether the Performance Objectives and other terms and
conditions of the Award are satisfied, and the Committee’s determination as to
the achievement of Performance Objectives relating to a Performance Award shall
be made in writing.

 

13



--------------------------------------------------------------------------------

10.3 Section 162(m) of the Code. Notwithstanding the foregoing provisions, if
the Committee intends for a Performance Award to be granted and administered in
a manner designed to preserve the deductibility of the compensation resulting
from such Award in accordance with Section 162(m) of the Code, then the
Performance Objectives for such particular Performance Award relative to the
particular period of service to which the Performance Objectives relate shall be
established by the Committee in writing (i) no later than 90 days after the
beginning of such period and (ii) prior to the completion of 25% of such period.

10.4 Waiver of Performance Objectives. The Committee shall have no discretion to
modify or waive the Performance Objectives or conditions to the grant or vesting
of a Performance Award unless such Award is not intended to qualify as qualified
performance-based compensation under Section 162(m) of the Code and the relevant
Agreement provides for such discretion.

ARTICLE XI

GENERAL PROVISIONS

11.1 Acceleration of Awards.

(a) Death or Disability. If a Holder’s employment shall terminate by reason of
death or Disability, notwithstanding any contrary waiting period, installment
period, vesting schedule or Restriction Period in any Agreement or in the Plan,
unless the applicable Agreement provides otherwise: (i) in the case of an Option
or SAR, each outstanding Option or SAR granted under the Plan shall immediately
become exercisable in full in respect of the aggregate number of Shares covered
thereby; (ii) in the case of Restricted Shares, the Restriction Period
applicable to each such Award of Restricted Shares shall be deemed to have
expired and all such Restricted Shares, any related Retained Distributions and
any unpaid Dividend Equivalents shall become vested; and (iii) in the case of
Share Units, each such Award of Share Units shall become vested in full.

(b) Approved Transactions; Board Change; Control Purchase. In the event of any
Approved Transaction, Board Change or Control Purchase, notwithstanding any
contrary waiting period, installment period, vesting schedule or Restriction
Period in any Agreement or in the Plan, unless the applicable Agreement provides
otherwise: (i) in the case of an Option or SAR, each such outstanding Option or
SAR granted under the Plan shall become exercisable in full in respect of the
aggregate number of Shares covered thereby; (ii) in the case of Restricted
Shares, the Restriction Period applicable to each such Award of Restricted
Shares shall be deemed to have expired and all such Restricted Shares, any
related Retained Distributions and any unpaid Dividend Equivalents shall become
vested; and (iii) in the case of Share Units, each such Award of Share Units
shall become vested in full, in each case effective upon the Board Change or
Control Purchase or immediately prior to consummation of the Approved
Transaction. Notwithstanding the foregoing, unless otherwise provided in the
applicable Agreement, the Committee may, in its discretion, determine that any
or all outstanding Awards of any or all types granted

 

14



--------------------------------------------------------------------------------

pursuant to the Plan will not vest or become exercisable on an accelerated basis
in connection with an Approved Transaction if effective provision has been made
for the taking of such action which, in the opinion of the Committee, is
equitable and appropriate to substitute a new Award for such Award or to assume
such Award and to make such new or assumed Award, as nearly as may be
practicable, equivalent to the old Award (before giving effect to any
acceleration of the vesting or exercisability thereof), taking into account, to
the extent applicable, the kind and amount of securities, cash or other assets
into or for which the applicable class of Shares may be changed, converted or
exchanged in connection with the Approved Transaction.

11.2 Termination of Employment.

(a) General. If a Holder’s employment shall terminate prior to an Option or SAR
becoming exercisable or being exercised (or deemed exercised, as provided in
Section 7.2) in full, or during the Restriction Period with respect to any
Restricted Shares or prior to the vesting or complete exercise of any Share
Units, then such Option or SAR shall thereafter become or be exercisable, such
Share Units to the extent vested shall thereafter be exercisable, and the
Holder’s rights to any unvested Restricted Shares, Retained Distributions,
unpaid Dividend Equivalents and any such unvested Share Units shall thereafter
vest, in each case solely to the extent provided in the applicable Agreement;
provided, however, that, unless otherwise determined by the Committee and
provided in the applicable Agreement, (i) no Option or SAR may be exercised
after the scheduled expiration date thereof; (ii) if the Holder’s employment
terminates by reason of death or Disability, the Option or SAR shall remain
exercisable for a period of at least one year following such termination (but
not later than the scheduled expiration of such Option or SAR); and (iii) any
termination of the Holder’s employment for cause will be treated in accordance
with the provisions of Section 11.2(b).

(b) Termination for Cause. If a Holder’s employment with the Company or a
Subsidiary of the Company shall be terminated by the Company or such Subsidiary
for “cause” during the Restriction Period with respect to any Restricted Shares
or prior to any Option or SAR becoming exercisable or being exercised in full or
prior to the vesting or complete exercise of any Share Unit (for these purposes,
“cause” shall have the meaning ascribed thereto in any employment agreement to
which such Holder is a party or, in the absence thereof, shall include
insubordination, dishonesty, incompetence, moral turpitude, other misconduct of
any kind and the refusal to perform his or her duties and responsibilities for
any reason other than illness or incapacity; provided, however, that if such
termination occurs within 12 months after an Approved Transaction or Control
Purchase or Board Change, termination for “cause” shall mean only a felony
conviction (or its equivalent under local law) for fraud, misappropriation, or
embezzlement), then, unless otherwise determined by the Committee and provided
in the applicable Agreement, (i) all Options and SARs and all unvested or
unexercised Share Units held by such Holder shall immediately terminate, and
(ii) such Holder’s rights to all Restricted Shares, Retained Distributions, any
unpaid Dividend Equivalents shall be forfeited immediately.

 

15



--------------------------------------------------------------------------------

(c) Miscellaneous. The Committee may determine whether any given leave of
absence constitutes a termination of employment; provided, however, that for
purposes of the Plan, (i) a leave of absence, duly authorized in writing by the
Company for military service or sickness, or for any other purpose approved by
the Company if the period of such leave does not exceed 90 days, and (ii) a
leave of absence in excess of 90 days, duly authorized in writing by the Company
provided the employee’s right to reemployment is guaranteed either by statute or
contract, shall not be deemed a termination of employment. Unless otherwise
determined by the Committee and provided in the applicable Agreement, Awards
made under the Plan shall not be affected by any change of employment so long as
the Holder continues to be an employee of the Company.

11.3 Right of Company to Terminate Employment. Nothing contained in the Plan or
in any Award, and no action of the Company or the Committee with respect
thereto, shall confer or be construed to confer on any Holder any right to
continue in the employ of the Company or any of its Subsidiaries or interfere in
any way with the right of the Company or any Subsidiary of the Company to
terminate the employment of the Holder at any time, with or without cause,
subject, however, to the provisions of any employment agreement between the
Holder and the Company or any Subsidiary of the Company.

11.4 Nonalienation of Benefits. Except as set forth herein, no right or benefit
under the Plan shall be subject to anticipation, alienation, sale, assignment,
hypothecation, pledge, exchange, transfer, encumbrance or charge, and any
attempt to anticipate, alienate, sell, assign, hypothecate, pledge, exchange,
transfer, encumber or charge the same shall be void. No right or benefit
hereunder shall in any manner be liable for or subject to the debts, contracts,
liabilities or torts of the Person entitled to such benefits.

11.5 Written Agreement. Each Award of Options shall be evidenced by a share
option agreement; each Award of SARs shall be evidenced by a share appreciation
rights agreement; each Award of Restricted Shares shall be evidenced by a
restricted shares agreement; each Award of Share Units shall be evidenced by a
share units agreement; and each Performance Award shall be evidenced by a
performance award agreement, each in such form and containing such terms and
provisions not inconsistent with the provisions of the Plan as the Committee
from time to time shall approve; provided, however, that if more than one type
of Award is made to the same Holder, such Awards may be evidenced by a single
Agreement with such Holder. Each grantee of an Option, SAR, Restricted Shares,
Share Units or Performance Award shall be notified promptly of such grant, and a
written Agreement shall be promptly executed and delivered by the Company. Any
such written Agreement may contain (but shall not be required to contain) such
provisions as the Committee deems appropriate to insure that the penalty
provisions of Section 4999 of the Code will not apply to any Shares received by
the Holder from the Company. Any such Agreement may be supplemented or amended
from time to time as approved by the Committee as contemplated by
Section 11.7(b).

11.6 Designation of Beneficiaries. If permitted under the applicable Agreement,
each Person who shall be granted an Award under the Plan may designate a
beneficiary or beneficiaries and may change such designation from time to time
by filing a written designation of beneficiary or beneficiaries with the
Committee on a form to be prescribed by it, provided that no such designation
shall be effective unless so filed prior to the death of such Person.

 

16



--------------------------------------------------------------------------------

11.7 Termination and Amendment.

(a) General. Unless the Plan shall theretofore have been terminated as
hereinafter provided, no Awards may be made under the Plan on or after the tenth
anniversary of the Effective Date. The Plan may be terminated at any time prior
to the tenth anniversary of the Effective Date and may, from time to time, be
suspended or discontinued or modified or amended if such action is deemed
advisable by the Committee.

(b) Modification. No termination, modification or amendment of the Plan may,
without the consent of the Person to whom any Award shall theretofore have been
granted, adversely affect the rights of such Person with respect to such Award.
No modification, extension, renewal or other change in any Award granted under
the Plan shall be made after the grant of such Award, unless the same is
consistent with the provisions of the Plan. With the consent of the Holder and
subject to the terms and conditions of the Plan (including Section 11.7(a)), the
Committee may amend outstanding Agreements with any Holder, including any
amendment which would (i) accelerate the time or times at which the Award may be
exercised and/or (ii) extend the scheduled expiration date of the Award. Without
limiting the generality of the foregoing, the Committee may, but solely with the
Holder’s consent unless otherwise provided in the Agreement, agree to cancel any
Award under the Plan and grant a new Award in substitution therefor, provided
that the Award so substituted shall satisfy all of the requirements of the Plan
as of the date such new Award is made. Nothing contained in the foregoing
provisions of this Section 11.7(b) shall be construed to prevent the Committee
from providing in any Agreement that the rights of the Holder with respect to
the Award evidenced thereby shall be subject to such rules and regulations as
the Committee may, subject to the express provisions of the Plan, adopt from
time to time or impair the enforceability of any such provision.

11.8 Government and Other Regulations. The obligation of the Company with
respect to Awards shall be subject to all applicable laws, rules and
regulations, including the Act, and to such approvals by any governmental
agencies as may be required, including the effectiveness of any registration
statement required under the U.S. Securities Act of 1933, and the rules and
regulations of any securities exchange or association on which the Shares may be
listed or quoted. For so long as any class of Shares are registered under the
Exchange Act, the Company shall use its reasonable efforts to comply with any
legal requirements (i) to maintain a registration statement in effect under the
Securities Act of 1933 with respect to all Shares of the applicable class that
may be issued to Holders under the Plan and (ii) to file in a timely manner all
reports required to be filed by it under the Exchange Act.

11.9 Withholding. The Company’s obligation to deliver Shares under the Plan
shall be subject to applicable national, state and local tax and employee social
security contribution withholding requirements. National, state and local
withholding tax and employee social security contribution withholding due at the
time of an Award, upon the exercise of any Option or SAR or upon the vesting of,
or expiration of restrictions with respect to, Restricted Shares or Share Units
or the satisfaction of the Performance Objectives applicable to a Performance
Award, as appropriate, may, in the discretion of the Committee, be paid through
the withholding of Shares

 

17



--------------------------------------------------------------------------------

otherwise issuable to such Holder (subject to compliance with applicable law,
including, but not limited to, “financial assistance” prohibitions under UK
law), upon such terms and conditions (including the conditions referenced in
Section 6.5) as the Committee shall determine. If the Holder shall fail to pay,
or make arrangements satisfactory to the Committee for the payment to the
Company of, all such national, state and local taxes and employee social
security contributions required to be withheld by the Company, then the Company
shall, to the extent permitted by law, have the right to deduct from any payment
of any kind otherwise due to such Holder an amount equal to any national, state
or local taxes and employee social security contributions of any kind required
to be withheld by the Company with respect to such Award.

11.10 Nonexclusivity of the Plan. The adoption of the Plan by the Board shall
not be construed as creating any limitations on the power of the Board to adopt
such other incentive arrangements as it may deem desirable, including the
granting of Share options and the awarding of Shares otherwise than under the
Plan, and such arrangements may be either generally applicable or applicable
only in specific cases.

11.11 Exclusion from Pension and Profit-Sharing Computation. By acceptance of an
Award, unless otherwise provided in the applicable Agreement, each Holder shall
be deemed to have agreed that such Award is special incentive compensation that
will not be taken into account, in any manner, as salary, compensation or bonus
in determining the amount of any payment under any pension, retirement or other
employee benefit plan, program or policy of the Company or any Subsidiary of the
Company. In addition, each beneficiary of a deceased Holder shall be deemed to
have agreed that such Award will not affect the amount of any life insurance
coverage, if any, provided by the Company on the life of the Holder which is
payable to such beneficiary under any life insurance plan covering employees of
the Company or any Subsidiary of the Company.

11.12 Unfunded Plan. Neither the Company nor any Subsidiary of the Company shall
be required to segregate any Shares which may at any time be represented by
Awards, and the Plan shall constitute an “unfunded” plan of the Company. Except
as provided in Article VIII with respect to Awards of Restricted Shares and
except as expressly set forth in an Agreement, no employee shall have voting or
other rights with respect to the Shares covered by an Award prior to the
delivery of such Shares. Neither the Company nor any Subsidiary of the Company
shall, by any provisions of the Plan, be deemed to be a trustee of any Shares or
any other property, and the liabilities of the Company and any Subsidiary of the
Company to any employee pursuant to the Plan shall be those of a debtor pursuant
to such contract obligations as are created by or pursuant to the Plan, and the
rights of any employee, former employee or beneficiary under the Plan shall be
limited to those of a general creditor of the Company or the applicable
Subsidiary of the Company, as the case may be. In its sole discretion, the Board
may authorize the creation of trusts (including, without limitation, employee
benefit trusts) or other arrangements to meet the obligations of the Company
under the Plan, provided, however, that the existence of such trusts or other
arrangements is consistent with the unfunded status of the Plan.

11.13 Governing Law. The Plan shall be governed by, and construed in accordance
with, the laws of the State of Delaware.

 

18



--------------------------------------------------------------------------------

11.14 Accounts. The delivery of any Shares shall be for the account of the
Company or the applicable Subsidiary of the Company, as the case may be, and any
such delivery or payment shall not be made until the recipient shall have paid
or made satisfactory arrangements for the payment of any applicable withholding
taxes as provided in Section 11.9.

11.15 Legends. Each certificate evidencing Shares subject to an Award shall bear
such legends as the Committee deems necessary or appropriate to reflect or refer
to any terms, conditions or restrictions of the Award applicable to such Shares,
including any to the effect that the Shares represented thereby may not be
disposed of unless the Company has received an opinion of counsel, acceptable to
the Company, that such disposition will not violate any federal or state
securities laws.

11.16 Company’s Rights. The grant of Awards pursuant to the Plan shall not
affect in any way the right or power of the Company to make reclassifications,
reorganizations or other changes of or to its capital or business structure or
to merge, consolidate, liquidate, sell or otherwise dispose of all or any part
of its business or assets.

11.17 Interpretation. The words “include,” “includes,” “included” and
“including” to the extent used in the Plan shall be deemed in each case to be
followed by the words “without limitation.”

11.18 Section 409A. Notwithstanding anything in this Plan to the contrary, if
any Plan provision or Award under the Plan would result in the imposition of an
additional tax under Code Section 409A and related regulations and United States
Department of the Treasury pronouncements (“Section 409A”), that Plan provision
or Award will be reformed to avoid imposition of the applicable tax and no
action taken to comply with Section 409A shall be deemed to adversely affect the
Holder’s rights to an Award.

 

19



--------------------------------------------------------------------------------

ANNEX 1

This Annex 1 to the Liberty Global, Inc. 2005 Incentive Plan (as Amended and
Restated Effective June 7, 2013) (the “Plan”) governs Cash Awards and Awards
granted under the Plan that are payable in cash, Shares or any combination
thereof. Any Awards granted pursuant to this Annex 1 are subject to all of the
terms and conditions set forth in the Plan except as modified by the following
provisions, which shall replace and/or supplement certain provisions of the
Plan, as indicated below. Any Award that may be settled in cash or in a
combination of cash and Shares shall be granted only under an Annex to the Plan.

ARTICLE I

1. The following paragraph shall replace Section 1.1 of the Plan:

1.1 Purpose. The purpose of this Annex 1 of the Plan is to promote the success
of the Company by providing a method whereby eligible Persons may be awarded
additional remuneration for services rendered that are payable in cash, Shares
or any combination thereof, thereby encouraging them to remain in the service of
the Company or its Subsidiaries, and increasing their personal interest in the
continued success and progress of the Company and its Subsidiaries.

ARTICLE II

2.1 Certain Defined Terms. Capitalized terms used in this Annex 1 shall have the
same definitions as set forth in the Plan except for the following terms:

“Agreement” means a share option agreement, share appreciation rights agreement,
restricted share agreement, share unit agreement, cash award agreement or an
agreement evidencing more than one type of Award, specified in Section 11.5, as
such Agreement may be supplemented or amended from time to time.

“Award” means a grant of Options, SARs, Restricted Shares, Share Units,
Performance Awards, Cash Awards and/or cash amounts under the Plan.

“Cash Award” means an Award made pursuant to Section 10.5 of the Plan to the
Holder that is paid solely on account of attainment of one or more Performance
Objectives that have been pre-established by the Committee.

ARTICLE III

3.2 Powers. The following sentence shall replace the first sentence of
Section 3.2 for purposes of Awards granted under this Annex 1:

The Committee shall have full power and authority to grant to eligible Persons
Options under Article VI of the Plan, SARs under Article VII of the Plan,
Restricted Shares under Article VIII of the Plan, Share Units under Article IX
of the Plan, Cash Awards under this Annex 1 and Article X of the Plan and/or
Performance Awards under Article X of the Plan, to determine the terms and
conditions (which need not be identical) of all Awards so granted, to interpret
the

 

20



--------------------------------------------------------------------------------

provisions of the Plan, this Annex 1 and any Agreements relating to Awards
granted under the Plan, to adopt sub-plans under the Plan or special terms for
Awards granted to Persons in countries outside the United Kingdom and the United
States, to enter into arrangements with the trustee of any employee benefit
trust established by the Company or any of its Affiliates to facilitate the
administration of Awards under the Plan, and to supervise the administration of
the Plan.

ARTICLE IV

4.1 Number of Shares; Award Limits. The following paragraph shall supplement
Section 4.1 for purposes of Awards granted under this Annex 1:

Notwithstanding the foregoing, Shares subject to any Award of any SARs granted
under the Plan that shall be exercised for cash shall again be available for
purposes of the Plan. In addition, no Person shall receive payment for Cash
Awards during any calendar year aggregating in excess of $10,000,000.

4.2 Adjustments. The following paragraph shall supplement Section 4.2 for
purposes of Awards granted under this Annex 1:

The Committee may, if deemed appropriate, provide for a cash payment to any
Holder of an Award in connection with any adjustment made pursuant to
Section 4.2

ARTICLE V

5.1 General. The following shall replace Section 5.1 for purposes of Awards
granted under this Annex 1:

5.1 General. The Persons who shall be eligible to participate in the Plan and to
receive Awards under the Plan shall, subject to Section 5.2, be such employees
(including officers and directors) of the Company or its Subsidiaries or such
other Persons eligible under Annex 2 as the Committee shall select. Awards may
be made to Persons who hold or have held Awards under the Plan or any similar or
other awards under any other plan of the Company or any of its Affiliates. For
purposes of this Section 5.1, Subsidiary shall mean a subsidiary within the
meaning of Section 1159 of the Act.

ARTICLE VII

7.4 Consideration. The following paragraph shall supplement Section 7.4 for
purposes of Awards granted under this Annex 1:

Notwithstanding the foregoing, the Committee may permit the Holder of a SAR who
is not subject to United States federal income tax to be paid consideration in
the form of cash, or a combination of cash and the applicable class of Shares
with respect to which the SAR was granted.

 

21



--------------------------------------------------------------------------------

ARTICLE VIII

8.3 Restrictions. The last three sentences of Section 8.3 shall be deleted for
purposes of Awards granted under this Annex 1.

8.5 Completion of Restricted Period. The following clause (iii) shall supplement
the first sentence of Section 8.5 for purposes of Awards granted under this
Annex 1:

and (iii) any cash amount to be received by the Holder with respect to such
Restricted Shares shall become payable, all in accordance with the terms of the
applicable Agreement.

8.5 Completion of Restricted Period. The following paragraph shall supplement
Section 8.5 for the purposes of Awards granted under this Annex 1:

The Committee may, in its discretion, provide that the delivery of any payment
of any cash amounts related to Restricted Shares, Retained Distributions and any
unpaid Dividend Equivalents that have become vested shall be deferred until such
date or dates as the recipient may elect.

8.6 Cash Payments. The following Section 8.6 shall supplement Article 8 for
purposes of Awards granted under this Annex 1:

8.6 Cash Payments. In connection with any Award of Restricted Shares, an
Agreement may provide for the payment of a cash amount to the Holder of such
Restricted Shares after such Restricted Shares shall have become vested. Such
cash amounts shall be payable in accordance with such additional restrictions,
terms and conditions as shall be prescribed by the Committee in the Agreement
and shall be in addition to any other salary, incentive, bonus or other
compensation payments which such Holder shall be otherwise entitled or eligible
to receive from the Company.

ARTICLE X

10.2 Designation as a Performance Award. The following sentence shall supplement
Section 10.2 for purposes of Awards granted under this Annex 1:

All Cash Awards shall be designed as Performance Awards.

10.5 Cash Awards. The following Section 10.5 shall supplement Article 10 for
purposes of Awards granted under this Annex 1:

10.5 Cash Awards. In addition to granting Options, SARs, Restricted Shares and
Share Units, the Committee shall, subject to the limitations of the Plan and
this Annex 1, have authority to grant to eligible Persons Cash Awards. Each Cash
Award shall be subject to such terms and conditions, restrictions and
contingencies as the Committee shall determine. Restrictions and contingencies
limiting the right to receive a cash payment pursuant to a Cash Award shall be
based upon the achievement of single or multiple Performance Objectives over a
performance period established by the Committee. The determinations made by the
Committee pursuant to this Section 10.5 and this Annex 1 shall be specified in
the applicable Agreement.

 

22



--------------------------------------------------------------------------------

ARTICLE XI

11.1(a) Death or Disability. The following sentence shall supplement
Section 11.1(a) for purposes of Awards granted under this Annex 1:

Upon the deemed expiration of the Restriction Period applicable to each such
Award of Restricted Shares in connection with the Holder’s termination of
employment by reason of death or Disability, any related cash amounts payable
pursuant to the applicable Agreement shall be adjusted in such manner as may be
provide in the Agreement.

11.1(b) Approved Transactions; Board Change; Control Purchase. The following
paragraph shall supplement Section 11.1(b) for purposes of Awards granted under
this Annex 1:

Upon the deemed expiration of the Restriction Period applicable to each such
Award of Restricted Shares in connection with any Approved Transaction, Board
Change or Control Purchase, unless the applicable Agreement provides otherwise,
any related cash amounts payable pursuant to the applicable Agreement shall be
adjusted in such manner as may be provided in the Agreement. The effect, if any,
on a Cash Award of an Approved Transaction, Board Change or Control Purchase
shall be prescribed in the applicable Agreement.

11.2(a) General. The following paragraph shall supplement Section 11.2(a) for
purposes of Awards granted under this Annex 1:

If the Holder’s employment shall terminate during the Restriction Period with
respect to any Restricted Shares, the Holder’s rights to any related cash
amounts shall thereafter vest solely to the extent provided in the applicable
Agreement. The effect on a Cash Award of the termination of a Holder’s
employment for any reason, other than for cause, shall be prescribed in the
applicable Agreement.

11.2(b) Termination for Cause. The following paragraph shall supplement
Section 11.2(b) for purposes of Awards granted under this Annex 1:

If the Holder’s employment with the Company or a Subsidiary shall be terminated
by the Company or the Subsidiary for “cause” (as defined in Section 11.2(b) of
the Plan), then, unless otherwise determined by the Committee and provided in
the applicable Agreement, all (i) unpaid Cash Awards held by such Holder shall
immediately terminate, and (ii) all cash amounts related to Restricted Shares
shall be forfeited immediately.

11.5 Written Agreement. The following paragraph shall supplement Section 11.5
for the purposes of Awards granted under this Annex 1:

Each Cash Award shall be evidenced by a cash award agreement in such form and
containing such terms and provisions not inconsistent with the provisions of the
Plan as the Committee from time to time shall approve. If more than one type of
Award is granted to the one Holder, the cash award agreement may be separate
from the Agreements evidencing such other types of Awards or may evidence the
other types of Awards granted to such Holder. Any such Agreement may contain
such provisions as the Committee deems appropriate and may be supplemented or
amended from time to time as approved by the Committee and contemplated by
Section 11.7(b).

 

23



--------------------------------------------------------------------------------

11.9 Withholding. The following sentence shall supplement Section 11.9 for
purposes of Awards granted under this Annex 1:

The foregoing powers of the Company and the Committee with respect to
withholding for taxes shall apply to Cash Awards or cash amounts paid in
settlement of any Award (or portion thereof) under the Plan.

11.12 Unfunded Plan. The following sentence shall supplement Section 11.12 for
purposes of Awards granted under this Annex 1:

Neither the Company nor any Subsidiary of the Company shall be required to
segregate any cash which may at any time be represented by Awards, and the Plan
shall constitute an “unfunded” plan for the Company.

11.14 Accounts. The following sentence shall supplement Section 11.14 for
purposes of Awards granted under this Annex 1:

The payment of any cash amounts payable in respect of an Award shall be for the
account of the Company or the applicable Subsidiary of the Company, as the case
may be, and any such payment shall not be made until the recipient shall have
paid or made satisfactory arrangements for the payment of any applicable taxes
as provided in Section 11.9.

 

24



--------------------------------------------------------------------------------

ANNEX 2

This Annex 2 to the Liberty Global, Inc. 2005 Incentive Plan (as Amended and
Restated Effective June 7, 2013) (the “Plan”) governs Awards granted to
independent contractors under the Plan or Annex 1. Any Awards granted pursuant
to this Annex 2 are subject to all of the terms and conditions set forth in the
Plan and Annex 1, as applicable, except as modified by the following provisions,
which shall replace and/or supplement certain provisions of the Plan and Annex
1, as indicated below.

ARTICLE I

The following paragraph shall replace Section 1.1 of the Plan:

1.1 Purpose. The purpose of this Annex 2 of the Plan is to promote the success
of the Company by providing a method whereby independent contractors providing
services to the Company and its Subsidiaries may be awarded additional
remuneration for services rendered and encouraged to invest in capital shares of
the Company, thereby increasing their proprietary interest in the Company’s
businesses, encouraging them to remain in the service of the Company or its
Subsidiaries, and increasing their personal interest in the continued success
and progress of the Company and its Subsidiaries. The Plan is also intended to
aid in inducing independent contractors to agree to provide services to the
Company and its Subsidiaries.

ARTICLE III

3.2 Powers. The following sentence shall supplement Section 3.2 for purposes of
Awards granted under this Annex 2:

In making determinations hereunder, the Committee may take into account the
nature of the services rendered by the independent contractors, their present
and potential contributions to the success of the Company and its Subsidiaries,
and such other factors as the Committee in its discretion deems relevant.

ARTICLE V

5.1 General. The following shall replace Section 5.1 for purposes of Awards
granted under this Annex 2:

5.1 General. The Persons who shall be eligible to participate in the Plan to
receive Awards under the Plan and Annex 1 shall, subject to Section 5.2, be such
Persons who are independent contractors of the Company or its Subsidiaries as
the Committee shall select. Awards may be made to independent contractors who
hold or have held Awards under the Plan or Annex 1 or any similar or other
awards under any other plan of the Company or any of its Affiliates. For
purposes of this Section 5.1, Subsidiary shall mean a subsidiary within the
meaning of Section 1159 of the Act.

 

25



--------------------------------------------------------------------------------

ARTICLE VI

6.3 Term of Options. References in Section 6.3 to “employment” shall be replaced
with references to “service” for purposes of Awards granted under this Annex 2.

ARTICLE VII

7.1 Grant of SARs. References in Section 7.1 to “employee” shall be replaced
with references to “independent contractor” for purposes of Awards granted under
Annex 2.

ARTICLE IX

9.2 Rules. References in Section 9.2(c) to “employee” shall be replaced with
references to “independent contractor” for purposes of Awards granted under this
Annex 2.

ARTICLE XI

11.1(a) Death or Disability. References in Section 11.1(a) to “employment” shall
be replaced with references to “service” for purposes of Awards granted under
this Annex 2.

11.2 Termination of Service. References in Section 11.2(a)–(c) to “employment”
shall be replaced with references to “service” and references in Section 11.2(c)
to “employee” shall be replaced with references to “independent contractor” for
purposes of Awards granted under this Annex 2.

11.3 Right of Company to Terminate Service. References in Section 11.3 to
“employment” and “employ” shall be replaced by references to “service” for
purposes of Awards granted under this Annex 2.

11.12 Unfunded Plan. References in Section 11.12 to “employee” shall be replaced
by references to “independent contractor” for purposes of Awards granted under
this Annex 2, provided, however, that references to an “employee benefit trust”
shall remain unchanged.

 

26